Title: To James Madison from William Hull, 2 August 1806
From: Hull, William
To: Madison, James



Sir.
Detroit, 2d. Augt. 1806.

Neither Judge Woodward or Griffin have arrived.  Their absence has occasioned great inconvenience to the Territory, as we have not been able to form a legislative board, and consequently could not carry into effect the act of Congress respecting the Town of Detroit, etc.
Letters were received from Woodward dated at Philadelphia the 4th. of July.  He was then on his way, and expected to be here as soon as the journey could be performed.  It is now allmost two months.  I fear he is sick, or that some accident has happened to him.  From Judge Griffin’s letters, we had reason to expect him before this time.
Everything remains perfectly quiet, great activity and industry prevail, and I see no appearance of anything to disturb the public tranquillity.
Nothing seems to be wanting, but a sufficient number of the Officers of the Government to adopt the necessary measures.
The agitation respecting the Slaves in Upper Canada has subsided, and I hope nothing in future will take place to revive the subject.  I am most respectfully, Your most Obedt. Servt.

William Hull

